o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-112361-10 number info release date uil 25c the honorable george lemieux united_states senator south orange avenue suite orlando fl attention ------------------- dear senator lemieux i am responding to your inquiry dated date on behalf of your constituent ---- ---------------------- -------------- purchased a heat pump in -------------- chose his heat pump because it met all of the requirements for the tax_credit -------------- believed he would receive a dollar_figure tax_credit because the heat pump manufacturer provided a flyer to -------------- stating that if a taxpayer owes no tax_liability the taxpayer can expect a dollar_figure refund the law allows a taxpayer a credit in the amount of percent of expenditures_for qualified_energy_property including certain heat pumps sec_25c of the internal_revenue_code the law caps the credit at dollar_figure for the combined and tax years the congress provided that this tax_credit is nonrefundable a nonrefundable tax_credit can only decrease or eliminate a tax_liability a taxpayer will not receive a refund for any amount that exceeds his or her tax_liability for the year generally -------------- would only be eligible for the full dollar_figure tax_credit if he had either paid dollar_figure in taxes during the taxable_year or owed dollar_figure in taxes at the end of the year in contrast when a tax_credit is refundable a taxpayer will receive a tax_refund even if the taxpayer’s tax_liability is already reduced to zero or the taxpayer pays no tax at all i am sorry that -------------- received erroneous information from the manufacturer of the product we understand that he is frustrated about receiving incorrect information we work to provide taxpayers with information about the tax_credits through communications such as our website and telephone hotlines we want to make this information easy to find for both consumers and manufacturers i have enclosed a q a page from our website discussing energy incentives for individuals the third answer on the document explains that this credit is nonrefundable and will only allow a taxpayer conex-112361-10 to lower his or her tax_liability to zero unfortunately we cannot ensure that manufacturers will always be aware of and provide the correct information to their customers i hope this information is helpful if you have any questions on this matter please contact ----------------------- at -------------------- or me at ---------------------for further assistance sincerely curt g wilson associate chief_counsel passthroughs special industries enclosure
